DETAILED ACTION
Election/Restriction
Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
I. Figures 1-4, drawn to an adjustable pillow.
II. Figure 5, drawn to an adjustable pillow with contoured baffles of varying height and contoured longitudinal gusset of varying height.
III. Figure 6, drawn to an adjustable pillow with four chambers of varying width, baffles of varying height, and gusset of uniform height.
IV. Figure 7, drawn to an adjustable pillow with four chambers of varying width, baffles of varying height, and gusset of varying height.
V. Figure 8, drawn to an adjustable pillow with four chambers of varying width, baffles of varying height, and gusset of uniform height.
VI. Figure 9, drawn to an adjustable pillow with four chambers of varying width, baffles of varying height, gussets of varying height, and no gusset on one longitudinal edge.
VII. Figure 10, drawn to an adjustable pillow, with five chambers of varying width, baffles of uniform height, and gusset of uniform height.
VIII. Figure 11, drawn to an adjustable pillow with four chambers of varying width, baffles of uniform height, and no gusset.
IX. Figure 12, drawn to an adjustable pillow with four chambers of varying width, baffles of uniform height, and no gusset.
X. Figure 13, drawn to an adjustable pillow with three chambers of differing size and orientation, defined by one longitudinal baffle and one lateral baffle.
XI. Figure 14, drawn to an adjustable pillow with four chambers of differing size and orientation, defined by one longitudinal baffle and two lateral baffles.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MORGAN J MCCLURE/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/19/2021